              Case 1:19-cv-07372-RA Document 42 Filed 01/27/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 EDGAR DEL AGUILA, individually and on                              DATE FILED: 1-27-21
 behalf of all others similarly situated, et al.

                             Plaintiffs,
                                                                      19-CV-7372 (RA)
                        v.                                                 ORDER
 NEWMARK SOLUTIONS CORP., et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On December 21, 2020, the Court ordered the parties to submit an amended settlement agreement

no later than December 30. Dkt. 39. On December 31, the Court granted the parties a two-week

extension, ordering the parties to submit their amended settlement agreement no later than January 13,

2021. Dkt. 41. To date, the parties have not done so. No later than February 1, 2021, the parties shall

file their amended settlement agreement. If the parties no longer intend to settle, they shall also inform

the Court of this no later than February 1, 2021.

SO ORDERED.

Dated:      January 27, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
